Case 1:20-cv-04248-FB-RLM Document 4-1 Filed 09/11/20 Page 1 of 2 PagelD #: 38

Exhibit |

 

 

 
Case 1:20-cv-04248-FB=sRLM Document 4-1 Filed 09/11/20 Page 2 of 2 PagelD #: 39
AEROFLOT .
“I GrnceeeG yours ‘POST ENTRY PE 300475"

 

 

 

 

Telephone @ .

 
  

Baggage Tag Number(s) ee eee ia wmaiam =

Total Number of Pieces

Customs Officer (SoS 0!S....0. eee nee nee eee ees Badge No.

 

Airline Representative Signature ... fc ce ee eee eee eee enter ete e ene

 

 

Reason for Post Entry ENSURE THAT PACKAGE IS PROPERLY SEALED
a. Baggage Unclaimed
b. Hold for Formal Entry ......... 00. cece cee ce et ete eee eee eee eee tent ee eee neces
c. Forward in Bond to (enter full address):

Ce ee

 

 

Other (explain) >. G0 NEES AMO MSOY,, PEP OUD cans moun sua SPOS? er
Estimated Dollar Value $ ... 1... . ccc cee cee eee eee tenn e nee e ee ee eset neeees
Remarks: | f

| f : ?) } Le 5 f / / é ALL, j :

 

 

 

 

 

COPY TO PASSENGER
